Name: Commission Regulation (EEC) No 1418/92 of 27 May 1992 fixing the import levies on milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29. 5. 92 Official Journal of the European Communities No L 148/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 1418/92 of 27 May 1992 fixing the import levies on milk and milk products a factor expressing the weight ratio existing between the milk components contained in the product on the one hand and the product itself on the other is, for products containing sugar or other sweeteners, calculated by multi ­ plying the basic amount by the quantity of milk components contained in the product ; Whereas Article 12 of Regulation (?EC) No 2915/79 provides that for certain products originating in or coming from certain third countries a specific levy is to be applied ; whereas the levy applicable to those products is fixed in Annex I to Commission Regulation (EEC) No 1767/82 (% as last amended by Regulation (EEC) No 1 502/90 0 ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 81 6/92 (2), and in particular Article 14(8) thereof, Having regard to the opinion of the Monetary Committee, Whereas Article 14 of Regulation (EEC) No 804/68 provides for charging a levy on imports of the products listed in Article 1 of that Regulation ; whereas these products may be divided into groups ; whereas the product groups and the pilot groups and the pilot product for each of these groups are set out in Annex I to Council Regulation (EEC) No 2915/79 of 18 December 1979 determining the groups of products and the special provi ­ sions for calculating levies on milk and milk products (3), as last amended by Regulation (EEC) No 3798/91 (4); Whereas the levy on the products in any one group must be equal to the threshold price for the pilot product less the free-at-frontier price ; whereas these threshold prices were fixed for the 1992/ 1993 milk year by Council Regu ­ lation (EEC) No 1375/92 0 ; Whereas, however, Regulation (EEC) No 2915/79 lays down special provisions for calculating the levy on certain assimilated products ; whereas these products are listed and the method of calculating the levy on them described in Annex II and in Articles 2 to 12 of that Regulation respectively ; Whereas, as provided for in Regulation (EEC) No 2915/79, the component of the levy established using Whereas, for as long as it is found that on importation into the Community the price of an assimilated product for which the levy is not equal to the levy on its pilot product is considerably lower than the price which would obtain if the ratio to the price of the pilot product were normal, the levy must be equal to the sum of two components :  one component equal to the amount resulting from the provisions of Articles 2 to 7 of Regulation (EEC) No 2915/79 applicable to the assimilated product in question,  an additional component fixed at a level which, the composition and quality of the assimilated product being taken into account, makes it possible to re-establish normal price ratios for imports into the Community ; Whereas Article 14(3) of Regulation (EEC) No 804/68 provides that the levy on products in respect of which the customs duty has been bound within GATT must be limited to the amount resulting from that binding ;(') OJ No L 148, 28 . 6. 1968, p. 13 . (2) OJ No L 86, 1 . 4. 1992, p. 83. (3) OJ No L 329, 24. 12. 1979, p. 1 . 0 OJ No L 357, 28 . 12. 1991 , p. 3 . 0 OJ No L 147, 29. 5. 1992, p. 4 . (*) OJ No L 196, 5. 7. 1982, p. 1 . O OJ No L 141 , 2. 6 . 1990, p. 5. No L 148/2 Official Journal of the European Communities 29 . 5. 92 Whereas Commission Regulation (EEC) No 1073/68 ('), as amended by Regulation (EEC) No 222/88 (2), provides that a free-at-frontier price must be established for each of the pilot products defined in Annex I to Regulation (EEC) No 2915/79 ; whereas these prices must be determined for products of good marketable quality ; Whereas the free-at-frontier prices must be established on the basis of the most favourable purchasing opportunities in international trade for the products listed in Article 1 of Regulation (EEC) No 804/68 other than assi ­ milated products for which the levy is not equal to the levy on the related pilot products ; whereas, when recor ­ ding these purchasing opportunities, the Commission must take account of all information obtained direct or through the Member States concerning prices for delivery of third-country products free-at-Community-frontier and prices on third-country markets ; Whereas Commission Regulation (EEC) No 788/86 (3), as last amended by Regulation (EEC) No 1 525/90 (4), speci ­ fies the free-at-Spanish-frontier values of certain cheeses imported from and originating in Switzerland ; Whereas, however, no account should be taken of infor ­ mation relating to small quantities which are not repre ­ sentative of trade in the products in question and quanti ­ ties in respect of which price trends in general or other information available to it lead the Commission to believe that the price in question is unrepresentative of the real trend of the market ; Whereas the prices used must be adjusted where they are not quoted free-at-Community-frontier or where they do not apply to products of good marketable quality ; whereas the adjustment in respect of an assimilated product the levy on which is equal to the levy on its pilot product must be effected in such a way as to allow, in particular, for differences in composition, maturity, quality and presentation between the assimilated product and the related pilot product ; whereas adjustments relating to composition must be calculated by multiplying the difference between the milk component content of the pilot product and that of the assimilated product in question by the value attributed in international trade to one unit of weight of the milk component in question ; whereas, when the other adjustments are being effected, the difference between the value attributed on the Community market to each of the relevant characteristics of the pilot product and the value attributed on that market to the corresponding characteristics of the assimi ­ lated product in question must be taken into account ; Whereas, if no information on prices is available, the free ­ at-frontier price may, by way of exception, be established on the basis of the value of the raw materials contained in the pilot product in question (calculated on the basis of the prices of milk products for which prices are available), average processing costs and average yields ; Whereas, in exceptional circumstances, a free-at-frontier price may remain unchanged for a limited period where the new level of the price for a given quality or a specific origin, used as a basis for establishing the previous free ­ at-frontier price, has not reached the Commission to enable it to establish the next free-at-frontier price and if the Commission considers that the prices which are available could lead to sudden and considerable changes in the free-at-frontier price because they are not suffici ­ ently representative of real market trends ; Whereas, in accordance with Article 19 ( 1 ) of Regulation (EEC) No 804/68 , the nomenclature provided for in this Regulation is incorporated in the combined nomen ­ clature ; Whereas Article 8 of Regulation (EEC) No 1073/68 provides that the levies are fixed every fortnight ; whereas they may be altered in the intervening period if neces ­ sary ; whereas the levy remains valid until another becomes applicable ; Whereas Council Regulation (EEC) No 2730/75 of 29 October 1975 on glucose and lactose (*), as amended by Regulation (EEC) No 222/88, stipulates that the treat ­ ment provided for lactose and lactose syrup falling within CN code 1702 10 90 by Regulation (EEC) No 804/68 and by the provisions adopted for the application of that Regulation is to be extended to lactose and lactose syrup falling within CN code 1702 10 10 ; whereas conse ­ quently the levy fixed for products falling within CN code 1702 10 90 also applies to products falling within CN code 1702 10 10 ; whereas to ensure that the provi ­ sion in question is properly applied these products and the levy thereon should be explicitly mentioned in the list of levies ; Whereas Council Regulation (EEC) No 518/92 (6), (EEC) No 519/92Q and (EEC) No 520/92 (8) of 27 February 1992 on certain procedures for applying the Interim Agreements on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community, of the one part, and the Republic of Poland, the Republic of Hungary and the Czech and Slovak Federal Republic respectively, of the other part, introduce arrangements for reducing import levies on certain products ; whereas Commission Regula ­ tion (EEC) No 584/92 (9) lays down detailed rules for applying the arrangements provided for in these agree ­ ments as regards milk and milk products ; o OJ No L 281 , 1 . 11 . 1975, p . 20 . (6) OJ No L 56, 29 . 2. 1992, p. 3 . 0 OJ No L 56, 29 . 2. 1992, p. 6. (8) OJ No L 56, 29 . 2. 1992, p. 9 . (' OJ No L 62, 7. 3. 1992, p. 34. (') OJ No L 180, 26. 7. 1968, p. 25. 0 OJ No L 28, 1 . 2. 1988, p. 1 . O OJ No L 74, 19 . 3 . 1986, p. 20 . b) OJ No L 144, 7. 6. 1990, p. 15. 29. 5. 92 Official Journal of the European Communities No L 148/3 last subparagraph of Article 3 ( 1 ) of Council Regula ­ tion (EEC) No 1676/85 (4), last amended by Regula ­ tion (EEC) No 2205/90 0,  for the other currencies, an exchange rate based on an average of the ecu rates published in the Official Journal of the European Communities, C series, over a period to be determined, multiplied by the coeffi ­ cient referred to in the preceding indent ; Whereas it follows from applying these provisions that the levies on milk and milk products should be as set out in the Annex hereto, Whereas Council Regulation (EEC) No 715/90 (&gt;), as last amended by Regulation (EEC) No 444/92 (2), lays down the arrangements applicable to agricultural products origi ­ nating in the African, Caribbean and Pacific States or in the overseas countries and territories ; Whereas, pursuant to Article 101 ( 1 ) of Council Decision 91 /482/EEC of 25 July 1991 on the association of the overseas countries and territories with the European Economic Community (3), no levies shall apply on products originating in the overseas countries and territo ­ ries ; whereas, however, pursuant to Article 101 (4) of the abovementioned Decision, a special amount shall be charged on imports of certain products originating in the overseas countries and territories in order to prevent products originating from these countries and territories from receiving more favourable treatment than similar products imported from Spain or Portugal into the Community as constituted on 31 December 1985 ; Whereas if the levy system is to operate normally, refunds should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the coefficient provided for in the HAS ADOPTED THIS REGULATION : Article 1 The import levies referred to in Article 14 of Regulation (EEC) No 804/68 shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 1 June 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 May 1992. For the Commission Ray MAC SHARRY Member of the Commission O OJ No L 84, 30. 3 . 1990, p. 85. (2) OJ No L 52, 27. 2. 1992, p. 7. (3 OJ No L 263, 19 . 9 . 1991 , p. 1 . (4) OJ No L 164, 24. 6. 1985, p. 1 . O OJ No L 201 , 31 . 7. 1990, p. 9. No L 148/4 Official Journal of the European Communities 29 . 5. 92 ANNEX to the Commission Regulation of 27 May 1992 fixing the import levies on milk and milk products (ECU/100 kg net weight, unless otherwise indicated) CN code Note 0 Import levy 0401 10 10 16,21 0401 10 90 15,00 0401 20 1 1 22,46 0401 20 19 I \ 21,25 0401 20 91 27,79 0401 20 99 26,58 0401 30 1 1 71,57 0401 30 19 70,36 0401 30 31 138,02 0401 30 39 136,81 0401 30 91 231,98 0401 30 99 230,77 040210 11 (4) 111,01 0402 10 19 (4)(6) 103,76 040210 91 00 1,0376 / kg + 29,39 040210 99 00 1,0376 / kg + 22,14 0402 21 1 1 0 173,52 0402 21 17 0 166,27 0402 21 19 00 166,27 0402 21 91 00 210,40 0402 21 99 00 203,15 0402 29 1 1 000 1,6627 / kg + 29,39 0402 29 15 00 1,6627 / kg 4- 29,39 0402 29 19 00 1,6627 / kg + 22,14 0402 29 91 00 2,031 5 / kg + 29,39 0402 29 99 00 2,031 5 / kg + 22,14 0402 91 11 0 30,28 0402 91 19 0 30,28 0402 91 31 0 37,85 0402 91 39 0 37,85 0402 91 51 0 138,02 0402 91 59 0 136,81 0402 91 91 0 231,98 0402 91 99 0 230,77 0402 99 1 1 0 49,85 0402 99 19 0 49,85 0402 99 31 00 1,3439 / kg + 25,77 0402 99 39 00 1,3439 / kg + 24,56 0402 99 91 00 2,2835 / kg + 25,77 0402 99 99 00 2,2835 / kg + 24,56 0403 10 02 111,01 0403 10 04 173,52 No L 148/529. 5. 92 Official Journal of the European Communities (ECU/100 kg net weight, unless otherwise indicated) CN code Note Is) Import levy 0403 10 06 210,40 0403 10 12 0 1,0376 / kg + 29,39 0403 10 14 0 1,6627 / kg + 29,39 0403 10 16 0 2,031 5 / kg + 29,39 0403 10 22 24,87 0403 10 24 30,20 0403 10 26 73,98 0403 10 32 (') 0,1 883 / kg + 28,18 0403 10 34 0 0,2416 / kg + 28,18 0403 10 36 (') 0,6794 / kg + 28,18 0403 90 11 111,01 0403 90 13 173,52 0403 90 19 210,40 0403 90 31 (') 1,0376 / kg + 29,39 0403 90 33 0 1,6627 / kg + 29,39 0403 90 39 0 2,031 5 / kg + 29,39 0403 90 51 24,87 0403 90 53 30,20 0403 90 59 l 73,98 0403 90 61 (') 0,1 883 / kg + 28,18 0403 90 63 0 0,2416 / kg + 28,18 0403 90 69 0 0,6794/ kg + 28,18 0404 10 11 * 11 18,96 040410 11 * 14 173,52 0404 10 11 * 17 210,40 0404 10 11 * 21 111,01 040410 11 * 24 173,52 0404 10 11 * 27 I 210,40 0404 10 19 * 11 0 0,1 896 / kg + 22,14 0404 10 19 * 14 0 1,6627 / kg + 29,39 0404 10 19*17 0 2,031 5 / kg + 29,39 0404 10 19 * 21 0 1,0376 / kg + 29,39 040410 19*24 (') 1,6627 / kg + 29,39 0404 10 19*27 (') 2,031 5 / kg + 29,39 0404 10 91 * 11 0 0,1896 / kg 0404 10 91 * 14 (2) 1,6627 / kg + 6,04 0404 10 91 * 17 (2) 2,031 5 / kg + 6,04 0404 10 91 * 21 O 1,0376 / kg + 6,04 0404 10 91 * 24 (2&gt; 1,6627 / kg + 6,04 0404 10 91 * 27 0 2,031 5 / kg + 6,04 0404 10 99 * 11 (2) 0,1896 / kg + 22,14 0404 10 99 * 14 (2) 1,6627 / kg + 28,18 0404 10 99 * 17 (2) 2,031 5 / kg + 28,18 0404 10 99 * 21 (2) 1,0376 / kg + 28,18 0404 10 99 * 24 (2) 1,6627 / kg + 28,18 0404 10 99*27 (2) 2,03 15 / kg + 28,18 0404 90 1 1 111,01 0404 90 13 173,52 0404 90 19 210,40 0404 90 31 111,01 0404 90 33 173,52 0404 90 39 210,40 0404 90 51 (') 1,0376 / kg + 29,39 0404 90 53 00 1,6627 / kg + 29,39 0404 90 59 0 2,031 5 / kg + 29,39 0404 90 91 0 1,0376 / kg + 29,39 0404 90 93 00 1,6627/ kg + 29,39 0404 90 99 0 2,031 5 / kg + 29,39 29. 5. 92No L 148/6 Official Journal of the European Communities (ECU/100 kg net weight, unless otherwise indicated) CN code Note (*) Import levy 0405 00 10 C) 239,01 0405 00 90 I 291,59 0406 10 20 00 238,87 0406 10 80 00 292,57 0406 20 10 000 398,44 0406 20 90 00 398,44 0406 30 10 000 186,96 0406 30 31 000 180,72 0406 30 39 000 186,96 0406 30 90 000 283,68 0406 40 00 000 148,14 0406 90 1 1 000 222,88 0406 90 13 000 173,37 0406 90 15 000 173,37 0406 90 17 000 173,37 0406 90 19 000 398,44 0406 90 21 000 222,88 0406 90 23 000 195,85 0406 90 25 000 195,85 0406 90 27 000 195,85 0406 90 29 000 195,85 0406 90 31 000 195,85 0406 90 33 00 195,85 0406 90 35 000 195,85 0406 90 37 000 195,85 0406 90 39 000 195,85 0406 90 50 000 195,85 0406 90 61 00 398,44 0406 90 63 00 398,44 0406 90 69 00 398,44 0406 90 73 00 195,85 0406 90 75 v 00 195,85 0406 90 77 00 195,85 0406 90 79 00 195,85 0406 90 81 00 195,85 0406 90 85 00 195,85 0406 90 89 000 195,85 0406 90 93 00 238,87 0406 90 99 00 292,57 1702 10 10 24,98 1702 10 90 24,98 2106 90 51 24,98 2309 10 15 80,24 2309 10 19 104,10 2309 10 39 98,08 2309 10 59 82,18 2309 10 70 104,10 2309 90 35 80,24 2309 90 39 104,10 2309 90 49 98,08 2309 90 59 82,18 2309 90 70 I 104,10 29 . 5. 92 Official Journal of the European Communities No L 148/7 (') The levy on 100 kg of product falling within this code is equal to the sum of the following : (a) the amount per kilogram shown, multiplied by the weight of lactic matter contained in 100 kg of product ; and (b) the other amount indicated . (2) The levy on 100 kg of product falling within this code is equal to : (a) the amount per kilogram shown, multiplied by the weight of the dry lactic matter contained in 100 kg of product plus, where appropriate, (b) the other amount indicated. (3) Products falling within this code imported from a third country under special arrangements concluded between that country and the Community for which an IMA 1 certificate issued under the conditions provided for in Regulation (EEC) No 1767/82 is issued are subject to the levies in Annex I to that Regulation. (4) The levy applicable is limited under the conditions laid down in Regulation (EEC) No 715/90. ( ®) No levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC. (6) Products falling within this code, imported from Poland, Czechoslovakia or Hungary under the Interim Agree ­ ments concluded between those countries and the Community, and in respect of which EUR.1 certificates issued in accordance with Regulation (EEC) No 584/92 have been presented, are subject to the levies set out in the Annex to that Regulation.